



THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND, EXCEPT AS SET FORTH IN SECTIONS 5.3 AND 5.4 BELOW, MAY NOT BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED UNLESS AND UNTIL REGISTERED
UNDER SAID ACT AND LAWS OR IN FORM AND SUBSTANCE SATISFACTORY TO THE COMPANY,
SUCH OFFER, SALE, PLEDGE OR OTHER TRANSFER IS EXEMPT FROM SUCH REGISTRATION.
WARRANT TO PURCHASE STOCK
Company:             Scynexis, Inc., a Delaware corporation
Number of Shares:         122,435
Type/Series of Stock:         Common Stock of the Company
Warrant Price:         $3.6754 per share
Issue Date:             September 30, 2016            
Expiration Date:         September 30, 2021 (See also Section 5.1(b))
Credit Facility:
This Warrant to Purchase Stock (“Warrant”) is issued in connection with that
certain Loan and Security Agreement, dated as of the date hereof among Solar
Capital Ltd., a Maryland corporation with an office located at 500 Park Avenue,
3rd Floor, New York, NY (“Solar”), as collateral agent, the lenders party
thereto from time to time including Solar in its capacity as a lender, and the
Company (as amended, restated, or otherwise modified from time to time, the
“Loan Agreement”).

THIS WARRANT CERTIFIES THAT, for good and valuable consideration, Solar
(together with any successor or permitted assignee or transferee of this Warrant
or of any shares issued upon exercise hereof, “Holder”) is entitled to purchase
the number of fully paid and non-assessable shares (the “Shares”) of the
above-stated Type/Series of Stock (the “Class”) of the above-named company (the
“Company”) at the above-stated Warrant Price, all as set forth above and as
adjusted pursuant to Section 2 of this Warrant, subject to the provisions and
upon the terms and conditions set forth in this Warrant.
SECTION 1EXERCISE.
1.1    Method of Exercise. Holder may at any time and from time to time through
the Expiration Date exercise this Warrant, in whole or in part, by delivering to
the Company the original of this Warrant together with a duly executed Notice of
Exercise in substantially the form attached hereto as Appendix 1 and, unless
Holder is exercising this Warrant pursuant to a cashless exercise set forth in
Section 1.2, a check, wire transfer of same-day funds (to an account designated
by the Company), or other form of payment acceptable to the Company for the
aggregate Warrant Price for the Shares being purchased.
1.2    Cashless Exercise. On any exercise of this Warrant, in lieu of payment of
the aggregate Warrant Price in the manner as specified in Section 1.1 above, but
otherwise in accordance with


1



--------------------------------------------------------------------------------





the requirements of Section 1.1, Holder may elect to receive Shares equal to the
value of this Warrant, or portion hereof as to which this Warrant is being
exercised. Thereupon, the Company shall issue to the Holder such number of fully
paid and non-assessable Shares as are computed using the following formula:
X = Y(A-B)/A
where:
X =    the number of Shares to be issued to the Holder;
Y =    the number of Shares with respect to which this Warrant is being
exercised (inclusive of the Shares surrendered to the Company in payment of the
aggregate Warrant Price);
A =    the Fair Market Value (as determined pursuant to Section 1.3 below) of
one Share; and
B =    the Warrant Price.
1.3    Fair Market Value. If the Company’s common stock is then traded or quoted
on a nationally recognized securities exchange, inter-dealer quotation system or
over-the-counter market (a “Trading Market”) and the Class is common stock, the
fair market value of a Share shall be the closing price or last sale price of a
share of common stock reported for the Business Day immediately before the date
on which Holder delivers this Warrant together with its Notice of Exercise to
the Company. If the Company’s common stock is then traded in a Trading Market
and the Class is a series of the Company’s convertible preferred stock, the fair
market value of a Share shall be the closing price or last sale price of a share
of the Company’s common stock reported for the Business Day immediately before
the date on which Holder delivers this Warrant together with its Notice of
Exercise to the Company multiplied by the number of shares of the Company’s
common stock into which a Share is then convertible. If the Company’s common
stock is not traded in a Trading Market, the Board of Directors of the Company
shall determine the fair market value of a Share in its reasonable good faith
judgment.
1.4    Delivery of Certificate and New Warrant. Promptly after Holder exercises
this Warrant in the manner set forth in Section 1.1 or 1.2 above, the Company
shall deliver to Holder a certificate representing the Shares issued to Holder
upon such exercise and, if this Warrant has not been fully exercised and has not
expired, a new warrant of like tenor representing the Shares not so acquired.
1.5    Replacement of Warrant. On receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and,
in the case of loss, theft or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form, substance and amount to the Company or, in the
case of mutilation, on surrender of this Warrant to the Company for
cancellation, the Company shall, within a reasonable time, execute and deliver
to Holder, in lieu of this Warrant, a new warrant of like tenor and amount.
1.6    Treatment of Warrant Upon Acquisition of Company.
(a)    Acquisition. For the purpose of this Warrant, “Acquisition” means any
transaction or series of related transactions involving: (i) the sale, lease,
exclusive license or other disposition of all or substantially all of the assets
of the Company; (ii) any merger or consolidation of the Company


2



--------------------------------------------------------------------------------





into or with another person or entity (other than a merger or consolidation
effected exclusively to change the Company’s domicile), or any other corporate
reorganization, in which the stockholders of the Company in their capacity as
such immediately prior to such merger, consolidation or reorganization, own less
than a majority of the Company’s (or the surviving or successor entity’s)
outstanding voting power immediately after such merger, consolidation or
reorganization; or (iii) any sale or other transfer by the stockholders of the
Company of shares representing at least a majority of the Company’s then-total
outstanding combined voting power. For the avoidance of any doubt, an
Acquisition shall not include any transaction or series of transactions
principally for bona fide equity financing purposes.
(b)    Treatment of Warrant at Acquisition. In the event of an Acquisition in
which the consideration to be received by the Company’s stockholders consists
solely of cash, solely of Marketable Securities or a combination of cash and
Marketable Securities (a “Cash/Public Acquisition”), and the fair market value
of one Share as determined in accordance with Section 1.3 above would be greater
than the Warrant Price in effect on such date immediately prior to such
Cash/Public Acquisition, and Holder has not exercised this Warrant pursuant to
Section 1.1 above as to all Shares, then this Warrant shall automatically be
deemed to be Cashless Exercised pursuant to Section 1.2 above as to all Shares
effective immediately prior to and contingent upon the consummation of a
Cash/Public Acquisition. In connection with such Cashless Exercise, Holder shall
be deemed to have restated each of the representations and warranties in
Section 4 of the Warrant as the date thereof and the Company shall promptly
notify the Holder of the number of Shares (or such other securities) issued upon
exercise. In the event of a Cash/Public Acquisition where the fair market value
of one Share as determined in accordance with Section 1.3 above would be less
than the Warrant Price in effect immediately prior to such Cash/Public
Acquisition, then this Warrant will expire immediately prior to the consummation
of such Cash/Public Acquisition and shall no longer be exercisable.
(c)    Upon the closing of any Acquisition other than a Cash/Public Acquisition
defined above, the acquiring, surviving or successor entity shall assume the
obligations of this Warrant, and this Warrant shall thereafter be exercisable
for the same securities and/or other property as would have been paid for the
Shares issuable upon exercise of the unexercised portion of this Warrant as if
such Shares were outstanding on and as of the closing of such Acquisition,
subject to further adjustment from time to time in accordance with the
provisions of this Warrant.
(d)    As used in this Warrant, “Marketable Securities” means securities meeting
all of the following requirements: (i) the issuer thereof is then subject to the
reporting requirements of Section 13 or Section 15(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and is then current in its filing
of all required reports and other information under the Securities Act of 1933,
as amended (the “Act”) and the Exchange Act; (ii) the class and series of shares
or other security of the issuer that would be received by Holder in connection
with the Acquisition were Holder to exercise this Warrant on or prior to the
closing thereof is then traded in Trading Market; and (iii) Holder would be able
to publicly re-sell, within six (6) months following the closing of such
Acquisition, all of the issuer’s shares and/or other securities that would be
received by Holder in such Acquisition were Holder to exercise this Warrant in
full on or prior to the closing of such Acquisition, except to the extent that
any such restriction (x) arises solely under federal or state securities laws,
rules or regulations, and (y) does not extend beyond six (6) months from the
closing of such Acquisition.


3



--------------------------------------------------------------------------------





SECTION 2ADJUSTMENTS TO THE SHARES AND WARRANT PRICE.
2.1    Stock Dividends, Splits, Etc. If the Company declares or pays a dividend
or distribution on the outstanding shares of the Class payable in common stock
or other securities or property (other than cash), then upon exercise of this
Warrant, for each Share acquired, Holder shall receive, without additional cost
to Holder, the total number and kind of securities and property which Holder
would have received had Holder owned the Shares of record as of the date the
dividend or distribution occurred. If the Company subdivides the outstanding
shares of the Class by reclassification or otherwise into a greater number of
shares, the number of Shares purchasable hereunder shall be proportionately
increased and the Warrant Price shall be proportionately decreased, provided the
aggregate purchase price shall remain the same. If the outstanding shares of the
Class are combined or consolidated, by reclassification or otherwise, into a
lesser number of shares, the Warrant Price shall be proportionately increased
and the number of Shares shall be proportionately decreased, provided the
aggregate purchase price shall remain the same.
2.2    Reclassification, Exchange, Combinations or Substitution. Upon any event
whereby all of the outstanding shares of the Class are reclassified, exchanged,
combined, substituted, or replaced for, into, with or by Company securities of a
different class and/or series, then from and after the consummation of such
event, this Warrant will be exercisable for the number, class and series of
Company securities that Holder would have received had the Shares been
outstanding on and as of the consummation of such event, provided the aggregate
purchase price shall remain the same and subject to further adjustment
thereafter from time to time in accordance with the provisions of this Warrant.
The provisions of this Section 2.2 shall similarly apply to successive
reclassifications, exchanges, combinations, substitutions, replacements or other
similar events.
2.3    No Fractional Share. No fractional Share shall be issuable upon exercise
of this Warrant and the number of Shares to be issued shall be rounded down to
the nearest whole Share. If a fractional Share interest arises upon any exercise
of the Warrant, the Company shall eliminate such fractional Share interest by
paying Holder in cash the amount computed by multiplying the fractional interest
by (a) the fair market value (as determined in accordance with Section 1.3
above) of a full Share, less (b) the then-effective Warrant Price.
2.4    Notice/Certificate as to Adjustments. Upon each adjustment of the Warrant
Price, Class and/or number of Shares, the Company, at the Company’s expense,
shall notify Holder in writing within a reasonable time setting forth the
adjustments to the Warrant Price, Class and/or number of Shares and facts upon
which such adjustment is based. The Company shall, upon written request from
Holder, furnish Holder with a certificate of its Chief Executive Officer or
Chief Financial Officer, including computations of such adjustment and the
Warrant Price, Class and number of Shares in effect upon the date of such
adjustment.
SECTION 3REPRESENTATIONS AND COVENANTS OF THE COMPANY.
3.1    Representations and Warranties. The Company represents and warrants to,
and agrees with, the Holder as follows:
(a)    This Warrant is, and all Shares which may be issued upon the exercise of
this Warrant, all securities, if any, issuable upon conversion of the Shares and
any warrants issued in substitution for or replacement of this Warrant shall,
upon issuance, be duly authorized, validly issued, fully paid and
non-assessable, and free of any taxes, liens, charges and encumbrances except
for restrictions on transfer


4



--------------------------------------------------------------------------------





provided for herein or under applicable federal and state securities laws. The
Company covenants that it shall at all times cause to be reserved and kept
available out of its authorized and unissued capital stock such number of shares
of the Class, common stock and other securities as will be sufficient to permit
the exercise in full of this Warrant and the conversion of the Shares into
common stock or such other securities.
(b)    The Company’s capitalization as disclosed in its filings with the
Commission is true and complete, in all material respects, as of the Issue Date.
(c)    The Company (i) has been duly incorporated and is validly existing as a
corporation in good standing under the laws of Delaware, with full corporate
power and authority to own or lease, as the case may be, and to operate its
properties and conduct its business as presently conducted, and (ii) is duly
qualified to do business as a foreign corporation and is in good standing under
the laws of each jurisdiction which requires such qualification, except in the
case of clause (ii) above, to the extent that the failure to be so qualified or
be in good standing would not reasonably be expected to result in (i) a material
adverse effect on the validity or enforceability of this Warrant, (ii) a
material adverse effect on the condition (financial or otherwise), earnings,
business or properties of the Company, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect its obligations under this
Warrant (any of (i), (ii) or (iii)) (a “Material Adverse Effect”).
(d)    The Company has all requisite corporate power and authority, and has
taken all requisite corporate action, to execute and deliver this Warrant, sell
and issue the Shares and carry out and perform all of its obligations under this
Warrant, and without limiting the foregoing, the Company hereby agrees that the
Company shall all times have authorized and reserved the number of Shares needed
to provide for the exercise of the rights then represented by this Warrant. If
at any time the Company does not have a sufficient number of Shares authorized
and available, then the Company shall call and hold a special meeting of its
stockholders within 60 days of that time for the sole purpose of increasing the
number of authorized Shares to a sufficient number. This Warrant constitutes the
legal, valid and binding obligation of the Company, enforceable in accordance
with its terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or affecting the
enforcement of creditors’ rights generally and (ii) as limited by equitable
principles generally, including any specific performance.
(e)    No consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any federal, state, or
local governmental authority on the part of the Company is required in
connection with the consummation of the transactions contemplated by this
Warrant except for the filing of a Form D with the Securities and Exchange
Commission (the “Commission”) under the Securities Act and compliance with the
securities and blue sky laws in the states and other jurisdictions in which
shares of Common Stock are offered and/or sold, which compliance will be
effected in accordance with such laws, (b) the approval by the NASDAQ Global
Market of the listing of the Shares and (c) the filing of one or more
registration statements and all amendments thereto with the Commission.
(f)    Neither the execution, delivery or performance of this Warrant by the
Company nor the consummation of any of the transactions contemplated thereby
(including, without limitation, the issuance and sale by the Company of the
Shares) will conflict with, result in a breach or violation of, or imposition of
any lien, charge or encumbrance upon any property or assets of the Company
pursuant to, (i) the charter or by-laws of the Company, (ii) the terms of any
indenture, contract, lease, mortgage, deed of trust, note agreement, loan
agreement or other agreement, obligation, condition, covenant or instrument to
which the Company is a party or bound or to which its or their property is
subject, or (iii) any statute, law, rule, regulation, judgment, order or decree
applicable to the Company of any court,


5



--------------------------------------------------------------------------------





regulatory body, administrative agency, governmental body, arbitrator or other
authority having jurisdiction over the Company or any of its properties, except
in the case of clauses (ii) and (iii) above, for any conflict, breach or
violation of, or imposition that would not, individually or in the aggregate,
have a Material Adverse Effect.
(g)    Neither the Company nor any Person acting on its behalf, has engaged in
any form of general solicitation or general advertising (within the meaning of
Regulation D promulgated under the Securities Act) in connection with the offer
or sale of this Warrant.
(h)    Neither of the Company or any Person acting on its behalf has, directly
or indirectly, made any offers or sales of any security or solicited any offers
to buy any Company security, under circumstances that would adversely affect
reliance by the Company on Section 4(a)(2) of the Securities Act or require
registration of this Warrant under the Securities Act or cause this Warrant to
be integrated with prior offerings by the Company for purposes of the Securities
Act.
(i)    The Company is in compliance with applicable NASDAQ continued listing
requirements. There are no proceedings pending or, to the Company’s knowledge,
threatened against the Company relating to the continued listing of the Shares
on NASDAQ and the Company has not received any notice of, nor to the Company’s
knowledge is there any reasonable basis for, the delisting of the Shares from
NASDAQ.


(j)    The Company has not taken, directly or indirectly, any action designed to
cause or result in, or that has constituted or that might reasonably be expected
to constitute the stabilization or manipulation of the price of any securities
of the Company in the fifteen days prior to the issuance of this Warrant.
3.2    Notice of Certain Events. If the Company proposes at any time to:
(a)    declare any dividend or distribution upon the outstanding shares of the
Class or common stock, whether in cash, property, stock, or other securities and
whether or not a regular cash dividend;
(b)    offer for subscription or sale pro rata to the holders of the outstanding
shares of the Class any additional shares of any class or series of the
Company’s stock (other than pursuant to contractual pre-emptive rights);
(c)    effect any reclassification, exchange, combination, substitution,
reorganization or recapitalization of the outstanding shares of the Class; or
(d)    effect an Acquisition or to liquidate, dissolve or wind up.
then, in connection with each such event, the Company shall give Holder:
(1)    at least seven (7) Business Days prior written notice of the date on
which a record will be taken for such dividend, distribution, or subscription
rights (and specifying the date on which the holders of outstanding shares of
the Class will be entitled thereto) or for determining rights to vote, if any,
in respect of the matters referred to in (a) and (b) above; and


6



--------------------------------------------------------------------------------





(2)    in the case of the matters referred to in (c) and (d) above at least
seven (7) Business Days prior written notice of the date when the same will take
place (and specifying the date on which the holders of outstanding shares of the
Class will be entitled to exchange their shares for the securities or other
property deliverable upon the occurrence of such event).
Company will also provide information requested by Holder that is reasonably
necessary to enable Holder to comply with Holder’s accounting or reporting
requirements.
SECTION 4REPRESENTATIONS AND WARRANTIES OF THE HOLDER.
The Holder represents and warrants to the Company as follows:
4.1    Purchase for Own Account. This Warrant and the securities to be acquired
upon exercise of this Warrant by Holder are being acquired for investment for
Holder’s account, not as a nominee or agent, and not with a view to the public
resale or distribution within the meaning of the Act. Holder also represents
that it has not been formed for the specific purpose of acquiring this Warrant
or the Shares.
4.2    Disclosure of Information. Holder is aware of the Company’s business
affairs and financial condition and has received or has had full access to all
the information it considers necessary or appropriate to make an informed
investment decision with respect to the acquisition of this Warrant and its
underlying securities. Holder further has had an opportunity to ask questions
and receive answers from the Company regarding the terms and conditions of the
offering of this Warrant and its underlying securities and to obtain additional
information (to the extent the Company possessed such information or could
acquire it without unreasonable effort or expense) necessary to verify any
information furnished to Holder or to which Holder has access.
4.3    Investment Experience. Holder understands that the purchase of this
Warrant and its underlying securities involves substantial risk. Holder has
experience as an investor in securities of companies in the development stage
and acknowledges that Holder can bear the economic risk of such Holder’s
investment in this Warrant and its underlying securities and has such knowledge
and experience in financial or business matters that Holder is capable of
evaluating the merits and risks of its investment in this Warrant and its
underlying securities and/or has a preexisting personal or business relationship
with the Company and certain of its officers, directors or controlling persons
of a nature and duration that enables Holder to be aware of the character,
business acumen and financial circumstances of such persons.
4.4    Accredited Investor Status. Holder is an “accredited investor” within the
meaning of Regulation D promulgated under the Act.
4.5    The Act. Holder understands that this Warrant and the Shares issuable
upon exercise hereof have not been registered under the Act in reliance upon a
specific exemption therefrom, which exemption depends upon, among other things,
the bona fide nature of the Holder’s investment intent as expressed herein.
Holder understands that this Warrant and the Shares issued upon any exercise
hereof must be held indefinitely unless subsequently registered under the Act
and qualified under applicable state securities laws, or unless exemption from
such registration and qualification are otherwise available. Holder is aware of
the provisions of Rule 144 promulgated under the Act.
4.6    No Voting Rights; No Stockholder Rights. Holder, as a Holder of this
Warrant, will not have any voting rights or otherwise be entitled to any other
rights afforded to a stockholder of the


7



--------------------------------------------------------------------------------





Company, except such rights as are expressly granted herein such as notice and
other rights, until the exercise of this Warrant.
SECTION 5MISCELLANEOUS.
5.1    (a)    Term and Automatic Conversion Upon Expiration.     Subject to the
provisions of Section 1.6 above, this Warrant is exercisable in whole or in part
at any time and from time to time on or before 6:00 P.M. Pacific time, on the
Expiration Date and shall be void thereafter.
(b)    Automatic Cashless Exercise upon Expiration. In the event that, upon the
Expiration Date, the fair market value of one Share (or other security issuable
upon the exercise hereof) as determined in accordance with Section 1.3 above is
greater than the Warrant Price in effect on such date, then this Warrant shall
automatically be deemed on and as of such date to be exercised pursuant to
Section 1.2 above as to all Shares (or such other securities) for which it shall
not previously have been exercised, and the Company shall, within a reasonable
time, deliver a certificate representing the Shares (or such other securities)
issued upon such exercise to Holder.
5.2    Legends. The Shares (and the securities issuable, directly or indirectly,
upon conversion of the Shares, if any) shall be imprinted with a legend in
substantially the following form:
THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY
STATE AND, EXCEPT AS SET FORTH IN THAT CERTAIN WARRANT TO PURCHASE STOCK ISSUED
BY THE ISSUER TO SOLAR CAPITAL LTD. DATED SEPTEMBER 30, 2016, MAY NOT BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED UNLESS AND UNTIL REGISTERED
UNDER SAID ACT AND LAWS OR IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER,
SUCH OFFER, SALE, PLEDGE OR OTHER TRANSFER IS EXEMPT FROM SUCH REGISTRATION.
5.3    Compliance with Securities Laws on Transfer. This Warrant and the Shares
issuable upon exercise of this Warrant (and the securities issuable, directly or
indirectly, upon conversion of the Shares, if any) may not be transferred or
assigned in whole or in part except in compliance with applicable federal and
state securities laws by the transferor and the transferee (including, without
limitation, the delivery of investment representation letters and legal opinions
reasonably satisfactory to the Company, as reasonably requested by the Company).
The Company shall not require Holder to provide an opinion of counsel if the
transfer is to any affiliate of Holder, provided that any such transferee is an
“accredited investor” as defined in Regulation D promulgated under the Act.
Additionally, the Company shall also not require an opinion of counsel if there
is no material question as to the availability of Rule 144 promulgated under the
Act, provided that, Holder represents that it has complied with Rule 144 in
reasonable detail, the selling broker represents that it has complied with Rule
144, and the Company is provided with a copy of Holder’s proposed notice of
sale.
5.4    No Impairment; Further Assurances. The Company will not, by amendment of
its Charter or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities, or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed by it hereunder, but will at all times in good faith
assist in the carrying out of all the provisions of this Warrant and in the
taking of all such action as may reasonably be


8



--------------------------------------------------------------------------------





requested by Holder in order to protect the exercise privilege of Holder against
dilution or other impairment, consistent with the tenor and purpose of this
Warrant. The Company will not increase the par value of any Shares above the
Warrant Price then in effect, and (ii) will take all such actions as may be
necessary or appropriate in order that the Company may validly and legally issue
fully paid and non-assessable Shares upon the exercise of this Warrant.
5.5    Transfer Procedure. Subject to the provisions of Section 5.3 and upon
providing the Company with written notice, Holder may transfer all or part of
this Warrant or the Shares issuable upon exercise of this Warrant (or the
securities issuable directly or indirectly, upon conversion of the Shares, if
any) to any transferee, provided, however, in connection with any such transfer,
Holder will give the Company notice of the portion of the Warrant being
transferred with the name, address and taxpayer identification number of the
transferee and Holder will surrender this Warrant to the Company for reissuance
to the transferee(s) (and Holder if applicable); and provided further, that any
subsequent transferee shall make to the Company each of the representations and
warranties set forth in Section 4 and agree in writing with the Company to be
bound by all of the terms and conditions of this Warrant.
5.6    Binding on Successors. This Warrant will be binding upon any entity
succeeding to the Company by merger, consolidation or acquisition of all or
substantially all of the Company’s assets.
5.7    Taxes. The Company will pay all taxes (other than taxes based upon
income) and other governmental charges that may be imposed with respect to the
issuance or delivery of the Shares, other than any tax or other charge imposed
in connection with any transfer involved in the issue and delivery of the Shares
in a name other than that of the Holder.
5.8    Notices. All notices and other communications hereunder from the Company
to the Holder, or vice versa, shall be deemed delivered and effective (i) when
given personally, (ii) on the third (3rd) Business Day after being mailed by
first-class registered or certified mail, postage prepaid, (iii) upon actual
receipt if given by facsimile or electronic mail and such receipt is confirmed
in writing by the recipient, or (iv) on the first Business Day following
delivery to a reliable overnight courier service, courier fee prepaid, in any
case at such address as may have been furnished to the Company or Holder, as the
case may be, in writing by the Company or such Holder from time to time in
accordance with the provisions of this Section 5.5 All notices to Holder shall
be addressed as follows until the Company receives notice of a change of address
in connection with a transfer or otherwise:
SOLAR CAPITAL LTD.
500 Park Avenue, 3rd Floor
New York, NY 10022
Attention: Anthony Storino
Fax: (212) 993-1698
Email: storino@Solarcapltd.com


With a copy (which shall not constitute notice) to:
LATHAM & WATKINS LLP
505 Montgomery Street, Suite 2000
San Francisco, CA 94111
Attention: Haim Zaltzman



9



--------------------------------------------------------------------------------





Facsimile: (415) 395-8095
Email: haim.zaltzman@lw.com
Notice to the Company shall be addressed as follows until Holder receives notice
of a change in address:
SCYNEXIS, INC.
101 Hudson Street, Suite 3610
Jersey City, NJ 07302
Attention: Eric Francois, CFO
Email: eric.francois@scynexis.com


5.9    Waiver. This Warrant and any term hereof may be changed, waived,
discharged or terminated (either generally or in a particular instance and
either retroactively or prospectively) only by an instrument in writing signed
by the party against which enforcement of such change, waiver, discharge or
termination is sought.
5.10    Attorneys’ Fees. In the event of any dispute between the parties
concerning the terms and provisions of this Warrant, the party prevailing in
such dispute shall be entitled to collect from the other party all costs
incurred in such dispute, including reasonable attorneys’ fees.
5.11    Counterparts; Facsimile/Electronic Signatures. This Warrant may be
executed in counterparts, all of which together shall constitute one and the
same agreement. Any signature page delivered electronically or by facsimile
shall be binding to the same extent as an original signature page with regards
to any agreement subject to the terms hereof or any amendment thereto.
5.12    Governing Law. This Warrant shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflict of
law principles that would result in the application of any other than the laws
of the State of New York.
5.13    Waiver of Jury Trial. AS A MATERIAL INDUCEMENT FOR EACH PARTY HERETO TO
ENTER INTO THIS WARRANT, THE PARTIES HERETO HEREBY WAIVE ANY RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING RELATED IN ANY WAY TO THIS WARRANT AND/OR ANY AND
ALL OF THE OTHER DOCUMENTS ASSOCIATED WITH THIS TRANSACTION.
5.14    Headings. The headings in this Warrant are for purposes of reference
only and shall not limit or otherwise affect the meaning of any provision of
this Warrant.
5.15    Business Days. “Business Day” is any day that is not a Saturday, Sunday
or a day on which banks in New York or California are closed.
[Signature page follows]




10



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Warrant to Purchase Stock to be
executed by their duly authorized representatives effective as of the Issue Date
written above.




“COMPANY”
SCYNEXIS, INC.


By: _________________________________
Name:______________________________ 
   (Print)
Title: ______________________________



















“HOLDER”
SOLAR CAPITAL LTD.




By:_________________________________
Name:______________________________ (Print)
Title: ______________________________


 







Signature Page to Warrant to Purchase Stock

--------------------------------------------------------------------------------








APPENDIX 1
NOTICE OF EXERCISE
1.    The undersigned Holder hereby exercises its right purchase ___________
shares of the Common/Series ______ Preferred [circle one] Stock of
__________________ (the “Company”) in accordance with the attached Warrant To
Purchase Stock, and tenders payment of the aggregate Warrant Price for such
shares as follows:
[ ]
check in the amount of $________ payable to order of the Company enclosed
herewith

[ ]
Wire transfer of immediately available funds to the Company’s account

[ ]
Cashless Exercise pursuant to Section 1.2 of the Warrant

[ ]
Other [Describe] __________________________________________

2.    Please issue a certificate or certificates representing the Shares in the
name specified below:
___________________________________________
    Holder’s Name
___________________________________________
___________________________________________
    (Address)
3. By its execution below and for the benefit of the Company, Holder hereby
restates each of the representations and warranties in Section 4 of the Warrant
to Purchase Stock as of the date hereof.


HOLDER:


_________________________


By:_________________________
Name:________________________
Title:_________________________
(Date):_______________________


Appendix 1

